DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.

Response to Amendment
The amendment of 27 January 2022 has been entered.
Disposition of claims:
	Claims 1, 9, 14, and 18 have been amended.
	Claims 1-20 are pending.
The amendment to claim 9 has overcome the objection to claim 9 set forth in the last Office action. The objection has been withdrawn.
The amendments to claims 1 and 14 have overcome the rejection of claims 1-2, 5, 9-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 14 have overcome the rejection of claims 1, 3-5, 8-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1, 14, and 18 have overcome (i) the rejection of claims 1-2, 5, 7, 9-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action as well as (ii) the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”), and further in view of Ma (WO 2009/021126 A9) set forth in the last Office action. However, as outlined below, new grounds of rejection have been made.
Upon further consideration the rejection of claims 1-2, 5-6, 8-10, 12, and 14 on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 8,722,205 B2 has been withdrawn. Specifically, the arguments in section (4) of the reply filed 27 January 2022 are applicable to this rejection. As outlined below, these argument are found to be persuasive.
The Declaration of Zhiqiang Ji under 37 CFR 1.132 filed 27 January 2022 is sufficient to overcome the rejections of claims 1-2, 5-6, 9-10, 12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action.

Response to Arguments
Applicant's arguments, see section (1) of the reply filed 27 January 2022 regarding the rejection of claims 1-2, 5, 9-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that there are no teachings in Nishizeki or Xia that would have led one of ordinary skill in the art to the current claims. No other argument is provided.
As outlined below, the grounds of rejection have been revised but Nishizeki in view of Xia continue to be relied upon for the reasons outlined below.

Applicant's arguments, see section (2) of the reply filed 27 January 2022 regarding the rejection of claims 1, 3-5, 8-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that there are no teachings in Nishizeki or Xia that would have led one of ordinary skill in the art to the current claims. No other argument is provided.
As outlined below, the grounds of rejection have been revised but Nishizeki in view of Xia continue to be relied upon for the reasons outlined below.

Applicant’s arguments, see section (3) of the reply filed 27 January 2022 with respect to (i) the rejection of claims 1-2, 5, 7, 9-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action as well as (ii) the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”), and further in view of Ma (WO 2009/021126 A9) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see section (4) of the reply filed 27 January 2022, with respect to the rejections of claims 1-2, 5-6, 9-10, 12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action have been fully considered and are persuasive.  The rejections of claims 1-2, 5-6, 9-10, 12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) set forth in the last Office action has been withdrawn. 

Applicant's arguments, see the 3rd through 5th paragraphs of p. 56 of the reply filed 27 January 2022 with respect to the provisional rejection of claims 1-2, 5, 8-10, and 12 n the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/009,455 (reference application) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the provisional rejection and the rejection should be held in abeyance. No additional arguments are provided.
For the reasons outlined in the provisional rejection and rejection below, the provisional rejection and rejection are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11: Claim 1, from which claim 11 depends, requires that when at least one of R3 or R4 is amino, at least one of Z1-Z6 is N. However, claim 11 recites that the ligands LA160, LA164, LA168, LA172, LA176, and LA180 are ligands that meet the limitations of the instant ligand LA. However, each of these ligands comprise at least one of R3 or R4 is amino, but none of Z1-Z6 is N. Thus they do not meet the limitations of claim 1 and the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 13: Claim 1, from which claim 13 ultimately depends, requires that when at least one of R3 or R4 is amino, at least one of Z1-Z6 is N. However, claim 11 recites that the ligands LA160, LA164, LA168, LA172, LA176, and LA180 are ligands that meet the limitations of the instant ligand LA. However, each of these ligands comprise at least one of R3 or R4 is amino, but none of Z1-Z6 is N. Thus they do not meet the limitations of claim 1 and the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hilarius et al. (US 20190084309 A1) (hereafter “Hilarius”).
Regarding claims 1-2, 5, and 9-10: Hilarius discloses the compound shown below {p. 13, Compound EM-21}.

    PNG
    media_image1.png
    802
    778
    media_image1.png
    Greyscale


Where in the compound shown above two R3 are alkenyl that are joined together to form a ring.
At least one of the ligands of the compound has the structure of the instant LB where: two R1 are joined together to form a ring; one R2 is alkyl, and one R2 is aryl, and these two R2 are joined to form a ring. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5, 9-10, 12, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0264]-[0273], Example 1-8}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0264]-[0273], Example 1-8: The light emitting dopant is Compound B-3), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image2.png
    917
    1002
    media_image2.png
    Greyscale

The emissive layer additionally comprises a host material having the structure shown below {(paragraphs [0264]-[0273], Example 1-8: The host is Compound Host-1), (paragraph [0261]: Compound Host-1)}.

    PNG
    media_image3.png
    769
    946
    media_image3.png
    Greyscale


Nishizeki does not exemplify a compound similar to Nishizeki’s Compound B-3 except for having an alkyl group in place of the amino group on the pyridine ring of the ligands.
However, the Compound B-3 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image4.png
    780
    841
    media_image4.png
    Greyscale


Where Ra represents the amino group on the pyridine ring of Nishizeki’s Compound B-3 {(paragraph [0057]: Ring A is a nitrogen containing heterocycle.), (paragraph [0060]: Ra can be amino.)}. Ra can be alkyl or amino {paragraph [0060]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound B-3 of Nishizeki by substituting an alkyl group in place of the amino group, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an alkyl group would have been a selection from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Nishizeki does not exemplify that Nishizeki's compound B-3 is heteroleptic. 
However, Nishizeki does teach that compounds having the structure of Nishizeki’s formula (1) (which includes Nishizeki’s compound B-3, see paragraphs [0109] and [0115]) can comprise only one ligand having a dibenzofuran structure {paragraphs [0056] and [0070]}.
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a carbazole type skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a carbazole type skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nishizeki’s compound B-3 to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound B-3 of Nishizeki shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a carbazole type skeleton while retaining the benefits of the higher molecular weight ligand, as taught by Xia.

Regarding claims 3-4: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to that of Compound B-3 of Nishizeki in which the instant Z1 is N.
However, the Compound B-3 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image4.png
    780
    841
    media_image4.png
    Greyscale

Nishizeki teaches that the compounds having the structure of general formula (1) of Nishizeki can comprise the substructure below in which the ring B has an additional fused ring, as in Nishizeki’s Compound B-3 shown above, as shown below {paragraphs [0059], [0070], and [0076]-[0077}.

    PNG
    media_image5.png
    685
    349
    media_image5.png
    Greyscale

Nishizeki’s Compound B-3 comprises the substructure show above where W1 through W4 are each C. However, Nishizeki teaches that W1 through W4 can be N in addition to C {paragraph [0077]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the W4 of Nishizeki—corresponding to the instant Z1—that is C with N, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of N at that position would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum compound sub-structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 6: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to Nishizeki’s Compound B-3 except for having an alkyl group in place of the alkoxy group on the carbazole ring of the ligands.
However, the Compound B-3 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image4.png
    780
    841
    media_image4.png
    Greyscale

Where Y1 and Y2 can of Compound B-3 of Nishizeki are each CR1 {paragraph [0058]}. R1 can be alkyl or alkoxy {paragraph [0058]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound B-3 of Nishizeki by substituting an alkyl group in place of the alkoxy group described above, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an alkyl group would have been a selection from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 20: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claims 1-2, 5, 8-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5, 9-10, 12, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0288]-[0295], Example 2-10}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0288]-[0295], Example 2-10: The light emitting dopant is Compound B-23), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image6.png
    804
    755
    media_image6.png
    Greyscale


The emissive layer additionally comprises a host material having the structure shown below {paragraphs [0288]-[0295], Example 2-10 as well as paragraph [0261]: The host is the compound shown below.}.

    PNG
    media_image7.png
    425
    1140
    media_image7.png
    Greyscale


Nishizeki does not exemplify a compound similar to that of Compound B-23 of Nishizeki in which the instant Z6 is N.
However, the Compound B-23 of Nishizeki has the structure of general formula (1) of Nishizeki, shown below {paragraphs [0055]-[0060]}.

    PNG
    media_image4.png
    780
    841
    media_image4.png
    Greyscale

Nishizeki teaches that the compounds having the structure of general formula (1) of Nishizeki can comprise the substructure below in which the ring B has an additional fused ring, as in Nishizeki’s Compound B-23 shown above, as shown below {paragraphs [0059], [0070], and [0076]-[0077}.

    PNG
    media_image8.png
    587
    296
    media_image8.png
    Greyscale

Nishizeki’s Compound B-23 comprises the substructure show above where Y1 is N. However, Nishizeki teaches that Y1 can be C in addition to N {paragraph [0077]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the Y1 of Nishizeki—corresponding to the instant Z6—that is N with C, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of C at that position would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum compound sub-structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Nishizeki does not exemplify that Nishizeki's compound B-23 is heteroleptic. 
However, Nishizeki does teach that compounds having the structure of Nishizeki’s formula (1) (which includes Nishizeki’s compound B-23, see paragraphs [0109] and [0118]) can comprise only one ligand having a dibenzofuran structure {paragraphs [0056] and [0070]}.
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a dibenzothiophene type skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene type skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nishizeki’s compound B-23 to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound B-23 of Nishizeki shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene type skeleton while retaining the benefits of the higher molecular weight ligand, as taught by Xia.

Regarding claim 8: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above.
Nishizeki does not exemplify a compound similar to that of Compound B-23 of Nishizeki in which the instant X is O.
However, the Compound B-23 of Nishizeki has the structure of general formula (1) of Nishizeki where Z1 is S {paragraphs [0055]-[0060]}.
Nishizeki additionally teaches that Z1 can alternatively be O {paragraphs [0055]-[0060]}. This further exemplified by Chemical Formula 9 of Nishizeki where Z1 of Nishizeki is exemplified as being one of NR, S, or O {paragraphs [0075]-[0076]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the Z1 of Nishizeki—corresponding to the instant X—that is S with O, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 20: Nishizeki as modified by Xia teaches all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”) in view of Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) as applied to claim 14 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claims 18-19: Nishizeki as modified by Xia teaches all of the features with respect to claim 14, as outlined above.
Claim 18 differs from claim 16 in that the organic light emitting device meeting the limitations of claim 14 is comprised in a consumer product.
Nishizeki does not exemplify a consumer product comprising the organic optoelectronic device of Nishizeki as modified by Xia described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Nishizeki as modified by Xia to be part of a flat panel display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1-2, 5, 7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Beers et al. (US 2014/0131676 A1) (hereafter “Beers”) and Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5, 7, 9-10, 12, and 14-16: Oshiyama discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0218]-[0221], OLED 3-6}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0218]-[0221], OLED 3-6: The light emitting dopant is Compound I-70), (p. 20: Compound 1-70)}.
[AltContent: textbox (Compound I-70 of Oshiyama)]
    PNG
    media_image9.png
    745
    908
    media_image9.png
    Greyscale


The emissive layer additionally comprises a host material having the structure shown below {paragraphs [0218] and [0197]-[0201], OLED 3-6: The host is CBP)}.

    PNG
    media_image10.png
    554
    1148
    media_image10.png
    Greyscale

Oshiyama does not teach that the ligands of Oshiyama’s Compound I-70 comprises an additional N atom. In other words, Oshiyama does not teaches that the ligands of Oshiyama’s Compound I-70 comprise one of the instant Z1 to Z6 as N.
Beers teaches Compounds having the structure shown below {paragraphs [0016] and [0057]}. 

    PNG
    media_image11.png
    558
    840
    media_image11.png
    Greyscale

Where in the structure above, each of A1 to A8 can be C or N, and X can be S {paragraphs [0016] and [0057]}. 
The compounds are useful as emissive dopants in the light-emitting layer of an organic light-emitting device {paragraphs [0057]-[0060]}.
Compound I-70 of Oshiyama is similar to the compounds of Beers in that the Compound I-70 of Oshiyama comprises a pyridine ring bonded to a dibenzothiophene structure.
Beers teaches that when at least one of A1 to A8 is nitrogen the emission spectra of the compounds are blue shifted {paragraph [0045]}.
At the time the invention was effectively filed, it would have been obvious to have modified Compound I-70 of Oshiyama by substituting a N atom in place of a C atom at one of the instant Z1 to Z5, based on the teaching of Beers. The motivation for doing so would have been to blue shift the emission spectrum of the compound, as taught by Beers.
Oshiyama does not exemplify that Oshiyama’s Compound I-70 is heteroleptic. 
Xia teaches that heteroleptic complexes comprising two phenyl-pyridine ligands and a single ligand having higher molecular weight—such as by containing a dibenzothiophene skeleton—have lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene skeleton—while retaining the benefits of the chemical properties of the higher molecular weight ligand {paragraphs [0045]-[0047]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Compound I-70 of Oshiyama shown above to be a heteroleptic compound having two 2-phenylpyridine ligands and one ligand of the homoleptic Compound I-70 of Oshiyama shown above, based on the teachings of Xia. The motivation for doing so would have been to provide iridium complexes having lower sublimation temperatures, enabling easier production, than homoleptic complexes comprising three ligands having higher molecular weight—such as by containing a dibenzothiophene skeleton while retaining the benefits of the higher molecular weight ligand, as taught by Xia.

Regarding claims 18-19: Oshiyama as modified by Beers and Xia teaches all of the features with respect to claim 14, as outlined above.
Claim 18 differs from claim 14 in that the organic light emitting device of claim 14 is incorporated into a consumer device.
Oshiyama does not exemplify a specific consumer device comprising the organic light emitting device described above.
However, Oshiyama teaches that the organic light emitting devices of Oshiyama can be incorporated into consumer devices such as televisions and an interior illumination device {paragraphs [0157]-[0167]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Oshiyama by incorporating it into a consumer device taught by Oshiyama such as a television or an interior illumination device, based on the teaching of Oshiyama. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). 

Regarding claim 20: Oshiyama as modified by Beers and Xia all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Beers et al. (US 2014/0131676 A1) (hereafter “Beers”) and Xia et al. (US 2010/0244004 A1) (hereafter “Xia”) as applied to claim 16 above, and further in view of Ma (WO 2009/021126 A9).
Regarding claim 17: Oshiyama as modified by Beers and Xia teaches all of the features with respect to claim 16, as outlined above.
Oshiyama does not teach that the host material can be a compound listed in the instant claim 17.
Ma teaches a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan {paragraph [0014]}. Specifically, the compounds taught by Ma have an exemplified structure shown below {(paragraph [0038]; Examples of a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan include compounds that have the structure of Formula (III).), (paragraph [0045]; Examples of compounds having the structure of Formula (III) include the compounds on pp. 15-17.), (p. 15, Compound 2’)}.
[AltContent: textbox (Ma’s Compound 2’)] 
    PNG
    media_image12.png
    385
    609
    media_image12.png
    Greyscale

	
Ma sought to provide host materials with improved charge balance by combining benzo-fused thiophenes and triphenylenes, thereby improving the lifetime, efficiency and driving voltage of devices utilizing these compounds {paragraph [0033]}. Furthermore, the compounds taught by Ma have improved film formation in devices fabricated by both vapor deposition and solution processing methods {paragraph [0037]}.
Ma teaches that a device using Ma’s Compound 2’ has improved lifetime and efficiency compared to a device using CBP as the host material {paragraphs [0094]-[0099] and Table 2}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the organic light-emitting device of Oshiyama by replacing the CBP host material with Ma’s Compound 2’, based on the teachings of Ma. The motivation for doing so would have been to use a host material with improved lifetime, efficiency and driving voltage, as taught by Ma. Furthermore, the triphenylene containing benzo-fused thiophene compounds have improved film formation in devices fabricated by both vapor deposition and solution processing methods, as taught by Ma.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8-10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/009,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5, 8-10, and 12: Claim 17 of copending Application No. 16/009,455 discloses an iridium complex comprising three ligands having the structure shown below {(Claim 17: A compound having the structure of Ir(LAi)3, where LAi is one of LA1 through LA544 described in claim 24.), (Claim 24: ligand LA535)}.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786